— The respective attorneys for the parties on this appeal from an order of the Family Court, Westchester County, entered June 27, 1975, have agreed by stipulation dated October 2, 1975, after a conference in this court before Mr. Justice Gittleson, that the order be reversed and that an order be made providing that (1) all arrears of alimony or support due Doris J. Siller up to and including August, 1975, under the terms of a separation agreement existing between the parties, are fixed in the sum of $3,600, which sum shall be satisfied by Frederic W. Siller paying a lump sum of $2,400, and depositing, in installments, the remaining sum of $1,200 in a bank account for Doris J. Siller, that is, in 16 monthly installments of $75 each, commencing as of September 1, 1975; and (2) Frederic W. Siller shall pay to Doris J. Siller the sum of $225 per month, commencing as of September, 1975, and until the death of either party or the remarriage of Doris J. Siller, which payments shall constitute all the financial benefits concerning her present and future alimony, support and welfare due her under the terms of said separation agreement. In accordance with the foregoing, the order is reversed, without costs, and it is" directed that the arrears are fixed and to be paid, and the further payments of $225 per *565month are to be made, in accordance with the foregoing. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.